Judgment, Supreme Court, New York County (Hortense Gabel, J.), entered on May 1, 1985, and two orders of said court, entered on April 29, 1985 and July 11, 1985, respectively, unanimously affirmed, without costs and without disbursements. The appeal from the order of said court, entered on December 27, 1984, is dismissed as having been subsumed in the appeal from the judgment entered on May 1, 1985, without costs and without disbursements. No opinion. Concur — Sullivan, J. P., Carro, Kassal, Rosenberger and Ellerin, JJ.